        Case 1:16-cv-03345-VEC-SN Document 268 Filed 05/11/20 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X

JENNY RAMGOOLIE,                                                      16-CV-3345 (VEC) (SN)

                 Plaintiff,

        -against-

ANDY RAMGOOLIE,

                 Defendant.

-----------------------------------------------------------X



                  HOWARD A. BENDER, ESQ.'S MEMORANDUM OF LAW
                   IN SUPPORT OF MOTION FOR RECONSIDERATION




                                                                HOWARD A. BENDER, ESQ.
                                                                800 Westchester Avenue, Suite 641-N
                                                                Rye Brook, New York 10573
                                                                Ph: 914.921.1998
                                                                Fax: 914.368.9705
                                                                hbender@benderesq.com
   Case 1:16-cv-03345-VEC-SN Document 268 Filed 05/11/20 Page 2 of 8




                         TABLE OF CONTENTS


PRELIMINARY STATEMENT                                                  1
ARGUMENT                                                               1
CONCLUSION                                                             5




                                   i
         Case 1:16-cv-03345-VEC-SN Document 268 Filed 05/11/20 Page 3 of 8




                                                  TABLE OF AUTHORITIES
Cases

Adams v. City of New York, 2014 U.S. Dist. LEXIS 130450 2014 WL 4649666 (E.D.N.Y.

   September 16, 2014) ................................................................................................................... 3

Chevron v. Donziger, 2011 U.S. Dist. LEXIS 57573 2011 WL 2150450 (S.D.N.Y. May 31,

   2011) ........................................................................................................................................... 4

Cohen v. Grainger, Tesoriero & Bell, 81 N.Y.2d 655 (1993) ................................................ 3, 4, 5

Galvez v. Aspen Corp., 967 F. Supp. 615 (E.D.N.Y. 2013) ........................................................... 4

Mason v. City of New York, 2016 U.S. Dist. LEXIS 63198 (S.D.N.Y. May 12, 2016) ................. 3

Neimark v. Martin, 7 A.D.2d 934, 183 N.Y.S.2d 812 (2d Dep't 1959) .......................................... 2

Sellick v. Consol. Edison Co. of N.Y., Inc., 2017 U.S. Dist. LEXIS 43554 (S.D.N.Y. March 23,

   2017) ....................................................................................................................................... 4, 5




                                                                         ii
        Case 1:16-cv-03345-VEC-SN Document 268 Filed 05/11/20 Page 4 of 8




                                      PRELIMINARY STATEMENT

         Howard A. Bender, Esq. ("Bender"), former counsel for Plaintiff, Jenny Ramgoolie,

respectfully moves before this Court to request, pursuant to Local Rule 6.3 for the United States

District Court for the Southern District of New York, that the Court reconsider its April 27, 2020

order (the "Order") to the extent the Order provides that Bender's charging lien does not apply to

any recovery had by Plaintiff against Defendant, Andy Ramgoolie, in her related Trinidad

Action. In making its ruling, the Court was under the impression that the Trinidad Action was

filed before Bender appeared in this action. In fact, Bender appeared in this action on August 4,

2017, which was before the Trinidad Action's filing on December 7, 2017.

         As per New York law, satisfaction of the "logical sequence" test, which was used by the

Court in its Order, is not a condition to having a charging lien issued in one action apply to a

separate action, but rather a factor to be weighed in making that determination. Most

importantly, the logical sequence test is met in this case given the commonality of facts between

the two actions, the similarity of the causes of action against Defendant in both actions, and the

fact that Bender's appearance herein predates the filing of the Trinidad Action.



                                                 ARGUMENT 1

         In the Order, the Court acknowledges Bender's entitlement to a charging lien but

maintains that the lien should not attach to proceeds from the related Trinidad Action because

Bender did "not show[] that the Trinidad Action was initiated in the 'logical sequence' from the

work he performed here." (ECF No. 262 at 11). However, the Court was under the mistaken

impression that Plaintiff had commenced the Trinidad Action before this action and believed this


1
 For purposes of expediency, other than facts concerning the filing of the Trinidad Action, Bender relies on the facts
contained in the Order and prior filings.

                                                          1
       Case 1:16-cv-03345-VEC-SN Document 268 Filed 05/11/20 Page 5 of 8




fact to be "significant" in its finding that the charging lien should not apply to proceeds obtained

by Plaintiff therein. (Id.). As discussed below, under applicable law, there is no logical sequence

requirement for a charging lien to apply to a different action. Furthermore, Bender's appearance

in this action predates the commencement of the Trinidad Action. Finally, the cases relied on by

the Court in making its decision do not follow applicable New York Court of Appeals' precedent.

       The notion of the "logical sequence" as between the action in which the attorney makes

an appearance and the related action in which the attorney seeks to enforce his lien was first

discussed in Neimark v. Martin, 7 A.D.2d 934, 183 N.Y.S.2d 812 (2d Dep't 1959). There, the

Appellate Division for the Second Department of New York held as follows:

               The attorney's lien attaches to the client's cause of action, and any
               recovery thereon, albeit the recovery is effected in an action other
               than the action in which the services were rendered. This is
               especially so where the recovery is in an action which is a logical
               sequence of a prior action in connection with which the services
               were rendered.

Id. at 935 (emphasis added). The Second Department's language is not in any way restrictive or

limiting. Rather, the Second Department states, without condition, that an attorney's charging

lien attaches to the clients' "cause of action" and that this is merely especially so when the two

cases follow in logical sequence. Thus, the fact that the recovery is obtained in a later, "logically

sequenced" action is not a requirement, but rather a plus factor for assessing whether a charging

lien should attach to proceeds obtained in another action. Here, the Court appears to have treated

the "logical sequence" factor as a strict condition, the failure of which served to preclude the

lien's applicability to the Trinidad Action.

       Regardless, here, the "logical sequence" factor, as interpreted under applicable law, is

met. The Statement of Case in the Trinidad Action was filed by Plaintiff's Trinidadian counsel on

December 7, 2017. (ECF No. 123-8). The instant action was commenced on May 5, 2016,

                                                  2
        Case 1:16-cv-03345-VEC-SN Document 268 Filed 05/11/20 Page 6 of 8




more than one year prior. (ECF No. 1). Bender filed his notice of appearance in this matter on

August 4, 2017. (ECF No. 83). Although the applicable retainer agreement makes note of the

pending matter Trinidad, at the time the retainer agreement was entered into, no legal action had

yet been filed there. 2 The retainer agreement also provides that the contingency portion of

Bender's fee is to be based on a recovery in the "the Matter," which is defined as both this action

and the Trinidad Action.

         Since the U.S. action was filed before the Trinidad Action and "both lawsuits arise from

the same events and allege nearly identical claims," the logical sequence test is met. Mason v.

City of New York, 2016 U.S. Dist. LEXIS 63198 at, *10 (S.D.N.Y. May 12, 2016); Adams v. City

of New York, 2014 U.S. Dist. LEXIS 130450, at *6-8, 2014 WL 4649666 (E.D.N.Y. September

16, 2014) (cases deemed to be in logical sequence where claims in second action arise from "the

same factual nucleus as the first action").

                  [T]he lien is imposed on the cause of the action and . . . the
                  proceeds, wherever found, are subject to it. And this is so even if
                  recovery is obtained in action different from the one in which the
                  services were rendered. Were the rule otherwise, the client and the
                  successor attorney could easily frustrate the remedial purposes of
                  the statute by the simple expedient of instituting a new action,
                  thereby extinguishing the prior action, and leaving the discharged
                  attorney without security.

Cohen v. Grainger, Tesoriero & Bell, 81 N.Y.2d 655, 657 (1993) (emphasis added).




2
  A copy of the retainer agreement is attached as Exhibit 1 to Plaintiff's "Answer" to Bender's Motion for
Withdrawal, dated July 8, 2019, and filed under seal. (ECF. Nos. 208, 209). Although the retainer agreement
between Bender and Plaintiff makes note of the pending matter Trinidad, at the time it was entered into, no legal
action had yet been filed by Plaintiff's attorneys there. The retainer agreement references a March 7, 2017 letter of
claim sent by Brian D. Winter, Esq., a Trinidadian attorney, to the directors of KDR Medical Care Ltd. ("KDR").
To the extent the Court believes it necessary, a copy of Mr. Winter's letter can be provided to the Court. However,
in light of Local Rule 6.3 which provides that "[n]o affidavits shall be filed by any party unless directed by the
Court," that letter is not provided as part of this motion.



                                                          3
        Case 1:16-cv-03345-VEC-SN Document 268 Filed 05/11/20 Page 7 of 8




         Here, the Trinidad Action arises from the same events and factual nucleus as those in this

action and contains similar causes of action against Defendant. 3 It is the prospective proceeds

from these "causes of action" against Defendant to which the lien applies regardless of where

those "causes of action" are litigated. If Plaintiff were to receive proceeds as a result of a

settlement of, or recovery against, those "causes of action" in the Trinidad Action then those

would be "proceeds, wherever found" subject to the lien. Sellick v. Consol. Edison Co. of N.Y.,

Inc., 2017 U.S. Dist. LEXIS 43554 at, *14 (S.D.N.Y. March 23, 2017). To conclude otherwise

would controvert the New York Court of Appeals' rationale for implementing this rule by

allowing the parties to "frustrate the remedial purposes of the statute" and circumvent the lien by

settling those "causes of action" in the Trinidad Action for consideration while discontinuing this

action without consideration. Cohen v. Grainger, Tesoriero & Bell, 81 N.Y.2d 655, 657 (1993)

         Finally, the Galvez and Donziger cases cited by the Court in the Order in support of

limiting the charging lien both rely on the fact that the attorney seeking the lien did not appear in

the action in which the attorney sought to enforce his lien. Galvez v. Aspen Corp., 967 F. Supp.

615, 618 (E.D.N.Y. 2013); Chevron v. Donziger, 2011 U.S. Dist. LEXIS 57573, at *10-11, 2011

WL 2150450 (S.D.N.Y. May 31, 2011). 4 Rather than beginning their respective analyses from

this juncture (i.e., an attorney in one action claiming a lien in another related action), these cases


3
  The parties to the Trinidad Action are Defendant, Aandco Health Care Ltd., KDR, Kevin Ramgoolie, Jeremy
Ramgoolie, and Direct Med Company Ltd. ("Direct Med"). (ECF No. 123-8). Other than Direct Med, all of these
parties were, at one time, parties to this action but were dismissed because of the Court's lack of jurisdiction over
them. (ECF Nos. 67, 88). More importantly, the facts giving rise to the claims in both actions are the same. (Id. at 7-
18). Plaintiff's claims against Defendant include causes of action sounding in breach of oral contract and breach of
fiduciary duty that are essentially the same as those in this action. (Id. at 3, 18-19, 21). It is hard to imagine that
satisfaction/settlement of the claims in one action wouldn't serve to satisfy/settle those same claims in the other
action.
4
  In Donziger, this factor was determinative since it was the only one discussed. 2011 U.S. Dist. LEXIS 57573, at
10-11. Galvez discusses other factors that either are not applicable to a proper analysis under Cohen (parties being
identical, demonstration that settlement was obtained as a result of attorney's efforts, and awareness of risk that other
action may result in recovery) or inapplicable (charging lien not available in New York State Department of Labor
proceeding). 967 F. Supp. 2d at 618.

                                                           4
       Case 1:16-cv-03345-VEC-SN Document 268 Filed 05/11/20 Page 8 of 8




used it as a factor in making their determination that the lien did not apply in the other action.

As noted by District Judge Sullivan in Sellick, these holdings are not in accordance with the New

York Court of Appeals' decision in Cohen. Id. at 15-16. Here, as per both Cohen and Sellick,

the "rule" in New York is that

               [Bender]'s rights attached [when he appeared in this] action on
               Plaintiff's behalf, and the proceeds of Plaintiff's settlement [or
               recovery] of her . . . claim[s against Defendant] are "subject to" the
               lien, even though her recovery [may be] "obtained in an action
               different from the one in which [Bender]'s services were rendered."

Id. at 16 (quoting Cohen, 81 N.Y.2d at 658).



                                          CONCLUSION

       For all the foregoing reasons, Howard A. Bender, Esq., respectfully requests that the

Court reconsider its April 27, 2020 Order and modify the same so that Bender's charging lien be

ordered to apply to proceeds obtained by Plaintiff in the Trinidad Action with respect to her

claims and causes of action against Defendant therein.



Dated: Rye Brook, New York
       May 11, 2020


                                                       _______________________________
                                                       HOWARD A. BENDER, ESQ.
                                                       800 Westchester Avenue, Suite 641-N
                                                       Rye Brook, New York 10573
                                                       Ph: 914.921.1998
                                                       Fax: 914.368.9705
                                                       hbender@benderesq.com




                                                  5
